Citation Nr: 0033772	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as due to rape.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to July 
1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for PTSD.  During her personal hearing before the Board the 
veteran requested that the issue be set forth to include that 
the PTSD was due to rape.  The issue is characterized on the 
title page to reflect this request.

The Board notes that the instant claim was previously 
remanded by the Board in June 1999, for additional 
evidentiary development including a search for additional 
service personnel and medical records, Social Security 
Administration records, and additional attempts to verify the 
veteran's claimed in-service stressors in accordance with the 
holding in Patton v. West, 12 Vet. App. 272 (1999).  Having 
reviewed the record, the Board has concluded that the 
specified development has been completed to the fullest 
possible extent and that the claim on appeal is ready for 
appellate adjudication.  

In June 2000, the RO continued the ratings for the veteran's 
right and left knee disabilities, denied entitlement to 
Dependents' Educational Assistance and granted a total rating 
based on individual unemployability.  The veteran was 
notified of the action taken and has not submitted a notice 
of disagreement with the ratings assigned.  The Board will 
proceed with appellate review of the issues certified for 
consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  The record does not include service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony regarding the occurrence of an in-service 
physical assault and an in-service sexual assault in 1979, 
and thus, the current diagnosis of PTSD has not been linked 
to a verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has PTSD which is related to 
personal assaults which occurred during her period of active 
service in 1979.  

The Board notes that during the pendency of the veteran's 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  The revised statutes contain no "well-grounded 
claim" requirement and instead provide that VA must assist 
in the development of claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  VA must make "reasonable 
efforts" to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  See The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  The Board finds that 
these revisions are applicable to the instant claim as they 
are more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The revised statutes also contain expanded notice provisions, 
which require that the claimant be notified when VA is unable 
to obtain all of the relevant records which are sought in 
conjunction with a claim.  The record reflects that the RO 
complied with all provisions of a 1999 remand by the Board, 
and that significant additional development has been 
conducted consistent with the holding in Patton, supra.  It 
appears that the pertinent VA medical records, service 
medical and personnel records, and Social Security records 
have been sought and the available documentation has been 
obtained in conjunction with this claim.  As such, further 
evidentiary development through another remand is not 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the record indicates that the veteran has been 
notified of the evidence which is necessary to substantiate 
her claim, and she has been provided with an opportunity to 
remedy the evidentiary deficiencies.  Therefore, the Board is 
satisfied that the record contains sufficient evidence for 
the Board to make a decision regarding this claim, and it is 
found that no further development is necessary.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128, 136-137 (1997)..  According to 38 C.F.R. § 
4.125(a) (2000), if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy." See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not contend and the evidence does not show that 
she participated in combat; nor are the claimed stressors 
related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), the Court 
held that if there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor and the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Further, 
an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen, supra.

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."     
In the above-noted cases, the Court cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]corroborating evidence of a 
stressor is not restricted to service records, but may be 
obtained from other sources."  Since the MANUAL 21-1 October 
1995 revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor." See Moreau, surpa;; 
Dizoglio, supra; and  also Cohen, 10 Vet. App. at 147.  

In its decision in Patton v. West, 12 Vet. App. 272 (1999), 
the Court explained the development which is required 
regarding claims for service connection for PTSD based upon 
personal assault.  The Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence,'" of a claimed 
stressor.  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis." Id. (citing VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8), (9)).  
The Court has also held that these provisions of M21-1, which 
provide special evidentiary procedures for PTSD claims based 
on personal assault, are substantive rules that are the 
equivalent of VA regulations. See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Such 
documentation includes testimonial statements from confidants 
such as family members, fellow servicemen, friends, or 
clergymen, as well behavior changes that occurred at the time 
of the incident which might indicate the occurrence of an in-
service stressor.  Examples of behavior changes that might 
indicate a stressor include but are not limited to the 
following: visits to a medical or counseling clinic or 
dispensary without specific diagnosis or specific ailment; 
changes in performance and performance evaluations; increased 
disregard for military or civilian authority; increased 
interest in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases; and breakup of a primary 
relationship.  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  It 
was the Court's view that any such requirement would be 
inconsistent with the so called equipoise doctrine set forth 
in 38 U.S.C.A. § 5107(b) where the benefit of the doubt is 
given to the claimant unless the evidence preponderates 
against the claim.

The claims file includes medical evidence indicating 
treatment for various psychiatric disorders, including PTSD 
which has been related for treatment purposes to the 
veteran's history of a sexual and physical assault during her 
active service.  However, a grant of service connection for 
PTSD also requires credible evidence linking the PTSD to a 
verified in-service stressor, and an opinion by a health 
professional based on a post-service examination cannot be 
used to establish the occurrence of a stressor.  In this 
case, despite the efforts of the RO, there has been no 
independent or official verification of the claimed 
stressors.  As such, the Board has concluded that a grant of 
service connection for PTSD, to include as due to rape, is 
not warranted.  

The veteran contends that her current diagnosis for and 
treatment of PTSD is related to two incidents of personal 
assault, both of which occurred in 1979.  In written 
statements on appeal and in testimony at a personal hearing 
before the undersigned in April 1999, the veteran has 
described the incidents on which her claim is based.  The 
first incident involved an attempted rape in April 1979 in 
the barracks at Fort Campbell, Kentucky.  According to the 
veteran, she awoke from sleeping to find a man standing over 
her.  After she started screaming, the man punched her in the 
face and jumped out of a window.  Thereafter, she was treated 
at a hospital.  The perpetrator was later apprehended and she 
served as a witness in a judicial court martial proceeding 
against him; however, the charges were dropped.  




The second assault occurred in June or July 1979, at which 
time she was date-raped by a man with whom she knew and had 
been to the movies with just prior to the incident.  She 
indicated that she did not report the second incident to the 
authorities because of her experiences with the first 
incident, as she was afraid that she would go through the 
effort and nothing would happen.  According to the veteran, 
she became pregnant following the date rape and she had an 
abortion at a clinic in Nashville.  She testified that after 
she left Fort Campbell she "just forgot about it" and 
started to use drugs.  She stated that she never reported the 
incident. 

The veteran's lay testimony regarding her in-service 
stressors has been consistent throughout the appeals period 
and she has presented herself as sincere in her belief in the 
merits of her claim.  However, the record does not include 
independent corroborating evidence which verifies the alleged 
stressors.  As specified by the Board in the 1999 Remand, the 
RO requested all service medical records and the veteran's 
entire service personnel file from the NPRC in July 1999.  
The NPRC responded that an official military performance 
fiche (OMPF) was not available and that all requested 
documents had been forwarded.  The available service medical 
and personnel records do not provide corroboration supporting 
the claimed in-service assaults.  In addition, the veteran 
has indicated that she was treated at the base hospital at 
Fort Campbell following the first incident in April 1979; 
however, the service medical records do not indicate 
treatment for injuries sustained at the time of a physical 
assault.  

In addition, the service personnel and medical records do not 
show that the veteran exhibited behavioral changes subsequent 
to the date of the alleged incidents.  At her personal 
hearing in 1999, the veteran testified that following the 
physical assault and rape incidents she began to abuse drugs 
and she underwent an Article 15 proceeding for theft.  In a 
questionnaire provided to the veteran by the RO, the veteran 
indicated that after the alleged incidents she experienced 
changes in performance evaluations; episodes of depression, 
panic attacks, and anxiety; increased or decreased use of 
prescription medication; alcohol or substance abuse; 


disregard for military or civilian authority; obsessive 
behavior such as overeating or undereating; and unexplained 
economic or social behavior changes.  She has also indicated 
that after the incidents of assault, she was unable to trust 
men and she no longer desired that the military be her 
career.  

However, the service personnel records are negative for a 
history of in-service judicial proceedings or disciplinary 
actions against the veteran.  In addition, the service 
personnel and medical records do not include corroboration in 
the form of supporting evidence as identified in the M21-1 
provisions, namely:  visits to a medical or counseling clinic 
or dispensary without specific diagnosis or specific ailment; 
changes in performance and performance evaluations; increased 
disregard for military or civilian authority; increased 
interest in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases; or breakup of a primary 
relationship.  

The record includes a March 1997 lay statement from the 
veteran's cousin, Q.M.  Ms. M indicated that in February 
1997, she spoke with the veteran on the phone and the veteran 
indicated that she had been assaulted by a man at Fort 
Campbell, after which nothing was done, and that she had been 
raped thereafter but had not told anyone.  According to Ms. 
M., the veteran told her that she did not report the rape 
incident for fear that nothing would be pursued.  The next 
day, the veteran was hospitalized for observation due to 
suicidal tendencies.  The Board notes that this lay statement 
is based on history as reported by the veteran.  Ms. M. was 
not present at the time of the original assaults in 1979 and 
was not informed that those assaults had occurred until 1997, 
many years after service.  Thus, she was not a witness to the 
assaults, nor did she have contemporaneous knowledge that the 
assaults had occurred.  As such, her statement does not 
constitute corroborating evidence or verification of the 
alleged in-service stressors. 


In March 1997, the RO wrote to the veteran and asked that she 
provide names and addresses of anyone that might have 
knowledge pertaining to her physical assaults.  The veteran 
responded that she could not furnish names and addresses as 
it was 18 years ago.  The only information she could provide 
was that the incident occurred in Fort Campbell, Kentucky, 
she was with the 101st MP's company, and that the case went 
to court.  She was also provided with a questionnaire in 
which she was instructed that she might want to request 
statements from a roommate, family member, chaplain, or 
fellow service person regarding the claimed incidents.  At 
her personal hearing in April 1999, the veteran testified 
that she had attempted to obtain records from the military 
police at Fort Campbell regarding the April 1979 incident in 
which she was punched in the face.  According to the veteran, 
the authorities on post advised her that their records had 
been burned.  She also provided the name of an individual she 
claims was a witness to the April 1979 incident, and she 
stated that she was not sure of the name of the man who 
punched her.  In addition, she could not remember the name of 
the abortion clinic that she went to in Nashville following 
the rape.  

As specified in the Board's 1999 remand, the RO wrote to the 
veteran in July 1999 and asked that she furnish the names, 
addresses, and approximate dates of treatment from all VA and 
non-VA health care providers from whom she had received 
treatment for a psychiatric disability.  She was notified 
that she should submit any evidence that would corroborate 
behavior changes following the stressful incidents, such as 
statements, documentation of performance evaluations, and/or 
disciplinary actions in service.  In addition, she was 
notified in the remand that she would have an additional 
opportunity to submit corroborating evidence of alleged 
stressors such as testimonial statements from the named 
fellow servicewoman who witnessed the physical assault in 
April 1979.  

Although she was notified that she would need to provide this 
additional information with regard to her claim, the veteran 
failed to respond to the RO's request and has not submitted 
any testimonial statements from witnesses or documentation of 
performance evaluations or disciplinary actions in service.  
In addition, the veteran has not submitted any testimonial 
lay statements from family members, friends, fellow 
servicemembers, a clergyman, medical personnel, or others who 
might have had contemporaneous knowledge of the in-service 
assaults.  Furthermore, she is unable to remember either the 
name of her alleged attacker or the name of the abortion 
clinic in Nashville.  

As such, the Board finds that any further meaningful 
development of the veteran's claim is precluded both by her 
failure to cooperate with requests for information and her 
inability to remember key factors which would provide the 
basis for further attempts at stressor verification.  As the 
Board noted in Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
duty to assist is not always a one-way street.  VA's duty is 
just what it states, a duty to assist, and not a duty to 
prove a claim.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  As the further development and 
attempts to verified the claimed stressors were unsuccessful, 
additional development in the form of a VA psychiatric 
examination is not indicated.  See Moreau, supra.

Thus, the veteran's lay testimony is the only available 
evidence regarding the occurrence of the claimed in-service 
stressors.  The Court has clearly indicated that when the 
veteran did not engage in combat, lay statements alone will 
not be enough to establish the occurrence of the alleged 
stressors.  The claimed stressors have not been verified 
through corroborating evidence, and thus, the Board finds 
that the preponderance of the evidence weighs against a 
finding that the veteran has PTSD which is attributable to a 
verified in-service stressor.  Therefore, the requirements 
for a grant of service connection for PTSD, as specified in 
38 C.F.R. § 3.304(f)(2000), have not been met.  Accordingly, 
the claim for service connection for PTSD due to rape is 
denied.   

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence if against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD, to include as due 
to rape, is denied.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

